Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 21-40 are currently pending and are addressed below.

Response to Amendment
The amendment filed 06/082022 has been entered. Claims 21-40 are currently pending. 

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the prior art of record does not meet the claim limitation “wherein the first communication corresponds to an assist event based on a determination by the controller of the robot that the event of interest relates to a need for assistance for the robot”, the Examiner respectfully disagrees. As previously noted in the Final Office Action mailed 03/09/2022 with respect to claim 27, Martin teaches a robot initiating communication with a remote network to request assistance in response to an assist event (see Fig. 4, S405, ¶0045). Martin teaches a system and method of determining a need for assistance by a robotic vehicle, and requesting assistance from a remote network, and providing data surrounding the event to the remote network to provide context. Modifying the teachings of Choe with an initial request for assistance from the robot as taught by Martin meets the claim limitations. Therefore, the prior art of record meets the claim limitations and Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 27, 28, and 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) in view of Martin US (2015/0106010).

Regarding claim 21:
Choe teaches a system for remote operating and monitoring a robot, comprising: 
a remote network comprising at least one processor configured to execute computer readable instructions (communication server 120, external devices, see at least Figs. 2, 6, 7), the at least one processor being coupled to a controller of the robot, the computer readable instructions cause the at least one processor to, 
receive a first communications to the remote network from the controller of the robot (see at least Fig. 11, authenticate S242); 
issue a response from the remote network, the response corresponding to a request by the remote network to receive data from the robot (see at least Fig. 11, request monitoring image and cleaning map S243); and 
receive a second communications to the remote network corresponding to the data requested by the remote network (see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]).
Choe does not teach the data being associated with an event of interest and collected during a window of time surrounding the event, or the first communication corresponding to an assist event.
Martin teaches a system and method of remote operating and monitoring a robot (autonomous vehicle) (see at least [0002] [0009]) including a request for data associated with an event of interest, wherein the data is collected during a period of time associated with the event, the associated period of time including an opening time and an end time, the opening and end times occurring during the associated period of time to provide a window of time around the time of the event of interest, the amount of time expected to provide context to the event, the event requiring assistance (see at least Fig. 3, [0030-0042], Fig. 4 S405, [0043-0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of remote operating and monitoring a robot as taught by Choe with the well-known technique of collecting and transmitting data associated with a detected event as taught by Martin in order to allow for analysis of the event to determine a context, a cause, or a mitigation for the event for the purposes of future avoidance, diagnosis, and/or culpability determinations.

Regarding claims 27 and 34:
Martin further teaches wherein, the first communications includes an indication that the robot has ceased autonomous operation at a first time (see at least Fig. 4, 5, request for assistance based on accident or inability to continue); and the second communications includes data from at least one sensor on the robot acquired during a time window surrounding the first time (see at least Fig. 3, [0030-0042]).

Regarding claim 28:
Choe teaches a method for remote operating and monitoring a robot, comprising: 
receiving a first communications to the remote network from a controller of a robot (see at least Fig. 11, authenticate S242), the controller being configured to issue the first communications via executing computer readable instructions;
 issuing a response from the remote network to the controller of the robot, the response corresponding to a request by the remote network to receive data from the robot (see at least Fig. 11, request monitoring image and cleaning map S243); and
 receiving a second communications to the remote network from the controller corresponding to the data requested by the remote network (see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]).
Choe does not teach the data being associated with an event of interest and collected during a window of time surrounding the event.
Martin teaches a system and method of remote operating and monitoring a robot (autonomous vehicle) (see at least [0002] [0009]) including a request for data associated with an event of interest, wherein the data is collected during a period of time associated with the event, the associated period of time including an opening time and an end time, the opening and end times occurring during the associated period of time to provide a window of time around the time of the event of interest, the amount of time expected to provide context to the event (see at least Fig. 3, [0030-0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of remote operating and monitoring a robot as taught by Choe with the well-known technique of collecting and transmitting data associated with a detected event as taught by Martin in order to allow for analysis of the event to determine a context, a cause, or a mitigation for the event for the purposes of future avoidance, diagnosis, and/or culpability determinations.

Regarding claim 35:
The combination of Choe and Martin teaches a computer readable medium as above.

Claim Rejections - 35 USC § 103
Claim(s) 22-23, 26, 29, 30, 33, 36, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choe and Martin as applied to claim 21, 28, and 35 above, and further in view of Angle (US 2014/0207282).

Regarding claim 22:
Choe further teaches wherein the at least one processor of the remote network is further configured to execute computer readable instructions to, receive from the second communications map related data, the map related data comprising at least one of a computer readable map produced during operation of the robot by the controller or data required by the at least one processor to produce a computer readable map (see at least Fig. 11, transmit monitoring image and cleaning map S244, see at least [0092-0100]); and
 generate a report based on the map related data, the report details the performance of the robot (generating and displaying a cleaning map including at least cleaned/non-cleaned areas, location, modes, etc. see at least [0064-66], Figs. 8-9. The Examiner notes that broadly interpreted, generating and displaying a map as in Fig. 8 meets this claim limitation.). 
Alternately or in addition, Angle teaches a system and method of controlling a cleaning robot in a home environment, including monitoring sensor data from the robot and generating a usage report on an external device (see at least [0092] for storing various past collected data, [0132-0137], [0147-0153], Figs. 13-17 [0189] for various reports relating to the robot’s performance.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic cleaning and monitoring system and method as taught by Choe with the technique of monitoring and displaying progress updates as a robot performs tasks as taught by Angle in order to allow a user to identify a current status of the robot and/or past performance and completion times of a cleaning task to.

Regarding claim 23:
Choe and Angle both teach wherein the report includes at least one of power on/off times of the robot (see at least Angle Fig. 15 [0092]), operation in different modes including at least an autonomous and manual modes, cleaning distance, cleaning area (see at least Angle Fig. 6-7, Choe [0025], Fig. 8), operation time (see at least Angle Fig. 15 [0092]), assists called (see at least Angle Fig. 17), and data usage.

Regarding claim 26:
Angle further teaches wherein the report is communicated to an operator of the robot via an email or file transfer (see at least [0198).

Regarding claims 29, 30, 33, 36, 37 and 40:
Choe, Martin, and Angle teach a method and computer readable medium as above.
Claim Rejections - 35 USC § 103
Claims 24-25, 31, 32, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Choe, Martin, and Angle as applied to claim 22 above, and further in view of Kaino et al. (US 2018/0286056.

Regarding claims 24-25:
Choe and Angle both further teach wherein at least one processor is further configured to execute computer readable instructions to, update the computer readable map to produce an updated computer readable map, the update being configured automatically via the at least one processor executing the computer readable instructions or in response to a human providing an input to an access point coupled to the remote network (see at least Choe [0035], Angle [0119] [0040]).
Choe and Angle are silent as to the remote network performing the SLAM and transmitting it to the robot.
Kaino teaches a system and method of map building and localizing a mobile robot in an environment including optionally performing SLAM processing on an external processor and transmitting it to a robot (see at least [0042]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mobile robot SLAM mapping system and method including communication and information processing on an external processor as taught by Choe and Angle with the known technique of utilizing the external processor for processing SLAM data as taught by Kaino in order to utilize available processing resources to save processing time and/or battery on the mobile device which commonly has limited processing power to save cost.

Regarding claims 31, 32, 38, and 39:
Choe and Angle teach a method and computer readable medium as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664